Citation Nr: 1532887	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 20, 1990 to August 24, 1990; June 26, 1991 to August 22, 1991; and from February 4, 1993 to May 1, 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that on the Veteran's September 2013 VA Form 9, she specifically restricted her appeal to the issue of entitlement to service connection for a left foot condition.  Thus, the issues of entitlement to an initial compensable rating, prior to July 23, 2012, in excess of 10 percent prior to March 14, 2013, and in excess of 30 percent after March 14, 2014, for migraine headaches, are not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with left navicular avulsion fracture, bilateral pes planus, and left fourth toe congenital deformity.  The VA examiner noted that in July 1997, during active service, the Veteran twisted her left foot and was found to have a left navicular avulsion fracture.  The examiner opined that the Veteran's bilateral foot condition was less likely than not related to conditions shown during active duty.  The rationale provided was that the Veteran's current left foot problem is not related to the navicular fracture and she was seen on "only one occasion for bilateral foot pain of a two day duration."  There was no indication of a chronic problem in service.  

The Board notes that although the examiner stated that she did not have any residuals from her left navicular avulsion fracture, the examiner was unclear as to what disorder the current left foot complaints are attributable.  It is also unclear whether the VA examiner was referring to active service or post-service VA treatments when he noted that the Veteran was seen on "only one occasion for bilateral foot pain of a two day duration."  Although the examination report references complaints of bilateral foot pain in June 1995, this would have been prior to the diagnosis of a navicular fracture in 1997.  In addition, the Board notes that the treatment for a navicular fracture extended over the course of more than a month.  A record dated June 23, 1997 notes that the Veteran sprained her left foot that morning.  On June 27, 1997, the Veteran reported having left foot pain for a week due to a possible sprain.  A service record dated June 30, 1997, reflects that the twisted foot injury occurred 10 days earlier.  The assessment was sprain versus fracture.  Physical therapy was prescribed.  A service record dated July 24, 1997 reflects that the Veteran again reported having left foot pain.  On examination, there was swelling.  A service physical therapy note dated July 25, 1997, notes the history of an inversion injury one month ago.  X-rays reportedly showed an avulsion fracture of the superior left navicular.  It was noted that she was in extreme pain.  She was referred to podiatry.  A service record dated July 26, 1997 notes that the Veteran was given a profile to allow her to elevate her foot for 15 minutes every hour.  A record dated July 28, 1997 noted that she reported having pain within her cast on excessive ambulation.  She was placed on a light duty profile.  In addition, a record dated in September 1998 noted that the Veteran was awaiting a medical board.  She reportedly had a profile for her left ankle and reported complaints of ankle pain.  It was noted that a bone scan in October 1997 reportedly reflected increased activity in the talonavicular joint.  Another record dated in September 1998 reflects that the Veteran reported that she broke her left foot and was still having problems.  The Board notes that the VA examination does not appear to have considered all of these records.  

The Board further notes that in her September 2013 VA Form 9, the Veteran noted that the avulsion fracture she experienced in active service has continued to cause her pain since then, but the examiner did not address this history.  

The Board finds that the August 2011 C&P examination is inadequate because the rationale is unclear and the examiner did not consider the full history of left foot/ankle problems in service.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand is necessary to afford the Veteran a new examination to determine what, if any, current left foot condition she currently has, and if she has a current condition, whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran for her assistance in identifying any outstanding records of pertinent treatment for her left foot disabilities and attempt to obtain those records and associate them with the claims folder.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the existence and etiology of any current left foot condition, to include bone spurs and residuals of a left navicular avulsion fracture.  The claims folder must be made available to and be reviewed by the examiner.  The examiner must consider all service medical records, to include those summarized above.  All tests deemed necessary should be conducted and the results reported in detail.

a. If the examiner determines that the Veteran is diagnosed with a current left foot condition, opine as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's condition was caused by, or related to, active service, to specifically include her July 1997 left navicular avulsion fracture.  If the examiner concludes that the Veteran has symptoms in her left foot which are attributable to some disorder other than the left navicular fracture, the examiner should specify the diagnosis that is causing such complaints.  The examiner must also address the Veteran's September 2013 contention that her left foot has been causing her pain since active service.  

b. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




